Title: To Alexander Hamilton from Philip Schuyler, 25 August 1800
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Monday August 25 1800
My Dear Sir

Your favor of the 13th Instant with the plan of your intended house was delivered me on Thursday last that of the 18th by the mail I received yesterday.
I have deliverd Mr Putnam the builder the plan and a paper of which you have a copy on the other side, and Expect his answer to morrow.

If the house is boarded on the out side, and then Clap boards put on, and fitted in the inside with brick I am persuaded no water will pass to the brick If the Clap boards are well painted, and filling in with brick will be little If any more expensive than lath & plaister. The former will prevent the nuisance occasioned by rats and mice, to which you will be eternally exposed if lath & plaister is made use of instead of brick.
The partitions between the appartments in the interior of the house If made of Joice and then lathed and plaistered also have vacancies as receptacles for rats & mice. It is a little but not much more expensive to have the partitions of planks of 2 or 2½ Inches thick set vertically from floor to ceiling, and Jointed together but not planed, on these planks the lath & plaister to be put, and thus a solid partition is formed.
In the bill of Scantling which you have sent me I do not find any timber for the Gutters, perhaps this has been omitted.
Should Mr Putnam refuse to contract unless for the whole house in all its parts, except the Masonry, I will receive his proposals on a statement which I shall make and transmit it to you without delay, or should he be extravagant in his demands—I shall as soon as Cornelia is brought to bed, go up and contract for the timber and purchase the boards & planks, and If possible I will cause the boards and planks to be put into water for two months and then piled up with sticks between them, that they may be seasoned before they are worked up.
It will save very considerable expence If the clap boards and boards for the floors were sawed to the proper breadth & thickness at the Saw mills, I therefore wish you to send me how many of each Mr Weeks thinks will be wanted, their breadth & thickness.
I rejoice My Dear Son that My Philip has Acquited himself so well, and hope that his future progress may correspond with Your & My wishes.
If I cannot procure the names of the persons who keep a land office at Uttica before the Mail closes I shall send It by next post.
All here unite in Love to you My Eliza & the Children.
I am My Dear Son   Ever most affectionately Your st

Ph: Schuyler
Hnl. M Gen: Hamilton
 